Exhibit 10.17

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into between RigNet,
Inc. (“Employer” or “Company”) and Charles E. Schneider (“Executive”) (Employer
and Executive are collectively referred to herein as the “Parties”) as of
February 2, 2018 (the “Execution Date”).

RECITALS

WHEREAS, this Agreement is executed in connection with the mutually agreed
separation of Executive’s employment under that certain Employment Agreement
between Employer and Executive dated November 24, 2015 (the “Original Employment
Agreement”), as amended by that certain Letter Agreement, dated April 20, 2016
(the “First Amendment”, and collectively with the Original Employment Agreement,
the “Employment Agreement”). Executive’s last day of employment with Employer
was December 27, 2017 (the “Separation Date”);

AGREEMENT

1. Separation. After the Separation Date, Executive will not represent himself
as being an executive, officer, director, attorney, agent or representative of
Employer for any purpose. As of the Separation Date the Executive will resign
from all positions with the Company and its affiliates without any further
action on his part. Except as otherwise set forth in this Agreement and the
Release of Claims Agreement (a form of which is attached hereto as Exhibit A,
the “Release Agreement”), the Separation Date will be the employment termination
date for Executive for all purposes, meaning Executive will no longer be
entitled to any further compensation, monies or other benefits from Employer,
including coverage under any benefits plans or programs sponsored by Employer,
except as otherwise provided in this Agreement. Nothing contained herein shall
constitute a waiver of Employer’s obligations set forth in this Agreement (i) to
make COBRA payments for or on behalf of Executive, (ii) to make future retention
payments owed to Executive, to (iii) pay share entitlements owed to Executive or
(iv) to pay Executive $20,000.00 for outplacement services.

2. Release Agreement. The Release Agreement is incorporated by reference into
this Agreement as if the entire Release Agreement were set forth fully herein.
Once executed by Executive, the executed Release Agreement shall be incorporated
herein by reference for all purposes.

3. Existing Separation Payments. Pursuant to the Employment Agreement and in
consideration for Executive’s agreements stated in this Agreement and the
Release Agreement, if Executive signs, delivers to the Company this Agreement
and the Release Agreement, and does not revoke either of this Agreement or the
Release Agreement, the Company shall pay Executive $828,750.00 plus any earned
but unpaid base salary and accrued but unused vacation, less any applicable
withholding.

 

1



--------------------------------------------------------------------------------

4. COBRA. Pursuant to the Employment Agreement and in consideration for
Executive’s agreements stated in this Agreement and the Release Agreement, if
Executive signs, delivers to the Company this Agreement and the Release
Agreement, and does not revoke either of this Agreement or the Release
Agreement, the Company shall pay Executive $17,720.04 in lieu of any obligation
to make any payments for medical, dental and vision plan benefits in any
agreement with Executive or otherwise..

5. Retention Payments. The Company will pay those amounts listed in that certain
letter from Steven Pickett, Company’s Chief Executive Officer and President, to
Executive dated March 28, 2017, on the dates stated in that letter. The
March 28, 2017, letter is incorporated herein by reference, for all purposes.

6. 2015 Restricted Stock Award Agreement. The Company and Executive acknowledge
and agree that 1,120 shares of Company common stock vested on or before the
Separation Date, pursuant to that certain Restricted Stock Award Agreement dated
as of December 8, 2015 by and between the Company and Executive (the “2015 RSA”)
and that all other shares subject to the 2015 RSA shall be forfeited to the
Company on the Separation Date. The terms of the 2015 RSA continue in full force
and effect.

7. 2015 Incentive Stock Option Award Agreement. The Company and Executive
acknowledge and agree that options on 5,212 shares of Company common stock
vested on or before the Separation Date, pursuant to that certain Incentive
Stock Option Award Agreement dated as of December 8, 2015, by and between the
Company and Executive (the “2015 ISO”) and that all other options on shares
pursuant to the 2015 ISO shall be forfeited and become null and void. The
Company and Executive agree that Executive may exercise any or all of the
options for shares pursuant to the 2015 ISO on or before March 27, 2018. The
terms of the 2015 ISO continue in full force and effect.

8. 2016 Performance Unit Award Agreement. Pursuant to that certain Performance
Unit Award Agreement effective as of January 1, 2016, by and between Company and
Executive (the “2016 Performance Award”), on the Payment Date (as defined in the
2016 Performance Award), the Company will pay pursuant to the terms and
conditions of Section 5(a) of the 2016 Performance Award, that number of shares
calculated pursuant to Section 5(b) and 5(c) of the 2016 Performance Award and
no shares calculated pursuant to Section 5(d) of the 2016 Performance Award. The
terms of the 2016 Performance Award continue in full force and effect.

9. 2016 Restricted Stock Unit Award Agreement. The Company and Executive
acknowledge and agree that 7000 shares of Company common stock vested prior to
the Separation Date pursuant to that certain Restricted Stock Unit Award
Agreement dated as of March 10, 2016, by and between Company and Executive (the
“2016 RSU”) and that all other restricted stock units subject to the 2016 RSU
shall be forfeited to the Company on the Separation Date. The terms of the 2016
RSU continue in full force and effect.

 

2



--------------------------------------------------------------------------------

10. 2016 Restricted Stock Award Agreement. The Company and Executive acknowledge
and agree that 6,500 shares of Company common stock vested on or before the
Separation Date, pursuant to that certain Restricted Stock Award Agreement dated
as of March 10, 2016, by and between the Company and Executive (the “2016 RSA”)
and that all other shares subject to the 2016 RSA shall be forfeited to the
Company on the Separation Date. The terms of the 2016 RSA continue in full force
and effect.

11. 2017 Performance Unit Award Agreement. Pursuant to that certain Amended and
Restated Performance Unit Award Agreement effective as of January 1, 2017, by
and between Company and Executive (the “2017 Performance Award”), on the Payment
Date (as defined in the 2017 Performance Award), the Company will pay pursuant
to the terms and conditions of Section 5(a) of the 2017 Performance Award, that
number of shares calculated pursuant to Section 5(b) of the 2017 Performance
Award and no shares calculated pursuant to Section 5(c) or Section 5(d) of the
2017 Performance Award. The terms of the 2017 Performance Award continue in full
force and effect.

12. 2017 Restricted Stock Award Agreement. The Company and Executive acknowledge
and agree that no shares of Company common stock vested on prior to the
Separation Date, pursuant to that certain Restricted Stock Award Agreement dated
as of March 15, 2017 by and between the Company and Executive (the “2017 RSA”)
and that all other shares subject to the 2017 RSA shall be forfeited to the
Company on the Separation Date. The terms of the 2017 RSA continue in full force
and effect.

13. Recording of Share Releases. , Employer shall pay the shares set forth in
Paragraph 9 to Executive’s account at Solium Shareworks on June 28, 2018.

14. Outplacement Services. Pursuant to the Employment Agreement and in
consideration for Executive’s agreements stated in this Agreement and the
Release Agreement, if Executive signs, delivers to the Company this Agreement
and the Release Agreement, and does not revoke either of this Agreement or the
Release Agreement, the Company shall pay Executive $20,000.00 in lieu of any
obligation to make any payments for outplacement services in any agreement with
Executive or otherwise.

15. Mutual Non-Disparagement. The Company agrees, except as may be required by
law, to refrain from making or publishing any statements, claims, allegations or
assertions which it believes have or may reasonably be expected to have the
effect of demeaning the name or business reputation of Executive and shall cause
its employees, officers, directors, agents or advisors to be similarly bound
when serving in such capacity. Executive agrees to refrain from performing any
act, engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions which have or may reasonably have
the effect of demeaning the name or business reputation of the Company, or any
of its employees, officers, directors, agents or advisors in their capacities as
such or which adversely affects (or may reasonably be expected to adversely
affect) the best interests (economic or otherwise) of any of them. The parties
agree that nothing in this Section 15 shall preclude either party or any other
person referenced in this Section 15 from fulfilling any duty or obligation that
he, she or it may have at law, from responding to any subpoena or official

 

3



--------------------------------------------------------------------------------

inquiry from any court or government agency, including providing truthful
testimony, documents subpoenaed or requested or otherwise cooperating in good
faith with any proceeding or investigation, or from taking any reasonable
actions to enforce such party’s rights under this Agreement. This Section does
not in any way restrict or impede the Executive from exercising protected
rights, including rights under the National Labor Relations Act (NLRA) or the
federal securities laws, including the Dodd-Frank Act, to the extent that such
rights cannot be waived by agreement.

16. Reasonable Cooperation. Executive agrees to cooperate with the Company, at
mutually convenient times and places, in connection with any ongoing
administrative, regulatory or litigation proceedings or such like matters that
may arise in the future, as to matters regarding which the Executive may have
personal knowledge because of his employment with the Company; provided that in
no event will Executive be required to provide any such cooperation if such
cooperation is materially adverse to Executive’s legal interests. Such
cooperation will include being interviewed by representatives of the Company,
and participating in such proceedings by deposition and testimony at trial. To
the extent possible, the Company will limit Executive’s cooperation to regular
business hours. In any event, any request for Executive’s cooperation will take
into account Executive’s other personal and business commitments. The Company
will promptly reimburse Executive for all reasonable expenses and costs
Executive may incur as a result of providing such assistance, including travel
costs, provided the Company receives proper documentation with respect to all
claimed expenses and costs. Executive will provide up to forty (40) hours of
cooperation, in the aggregate in the first twelve months after the date of this
Agreement and up to forty (40) hours of cooperation, in the aggregate
thereafter, without further compensation; however, hours above and beyond each
of these limitations will be billed by and promptly paid to Executive at a rate
of $250.00 per hour.

17. Rights Not Affected. Notwithstanding any other provision of this Agreement
or the Release Agreement to the contrary, (i) Executive retains all rights to
indemnification under the Company’s articles of incorporation, bylaws or any
other written agreement with the Company; (ii) the Company retains all rights
under any confidentiality, non-disclosure or intellectual property assignment
obligation, whether by agreement or at law, of Executive.

18. Non-Assignment. No party may assign this Agreement in whole or in part. Any
purported assignment by either party shall be null and void from the initial
date of the purported assignment.

19. Confidentiality. Executive and Employer agree and covenant that neither
party shall disclose any of the terms of or amounts paid under this Agreement or
the Release of Claims Agreement, or the negotiation hereof and thereof, to any
individual or entity; provided, however, that Executive will not be prohibited
from making disclosures to his attorney, tax advisors and/or immediate family
members, or as may be required by law, and that Company will not be prohibited
from making disclosures as required under securities laws.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

RIGNET, INC.

 

By:  

/s/ Steven Pickett

  Name: Steven Pickett   Title President and CEO  

/s/ Charles E. Schneider

  Charles E. Schneider

 

5



--------------------------------------------------------------------------------

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (this “Agreement”) is entered into between
RigNet, Inc. (“Employer”) and Charles E. Schneider (“Executive”) (Employer and
Executive are collectively referred to herein as the “Parties”) as of
February 2, 2018 (the “Execution Date”)

This Agreement is executed in connection with the mutually agreed separation of
Executive’s employment under that Employment Agreement between Employer and
Executive dated November 24, 2015 (the “Original Employment Agreement”), as
amended by that certain Letter Agreement, dated April 20, 2016 (the “First
Amendment”, and collectively with the Original Employment Agreement, the
“Employment Agreement”) and the Separation Agreement, dated February 2, 2018, by
and between Executive and the Company (the “Separation Agreement”). Executive’s
last day of employment with Employer was December 27, 2017 (the “Separation
Date”). After the Separation Date, Executive will not represent himself as being
an executive, officer, director, attorney, agent or representative of Employer
for any purpose. Except as otherwise set forth in this Agreement, the Separation
Date will be the employment termination date for Executive for all purposes,
meaning Executive will no longer be entitled to any further compensation, monies
or other benefits from Employer, including coverage under any benefits plans or
programs sponsored by Employer, except as otherwise provided in the Separation
Agreement.

1. Return of Property. By the date of Executive’s termination from Employer,
Executive must return all company property, including identification cards or
badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files and any other Employer property in
Executive’s possession.

2. Executive Representations. In exchange for the separation consideration
described in the Separation Agreement, which Executive acknowledges to be good
and valuable consideration for his obligations hereunder, Executive hereby
represents that he intends to irrevocably and unconditionally fully and forever
release and discharge any and all claims he may have, has ever had or may in the
future have against Employer arising out of or in any way related to his hire,
benefits, employment or separation from employment with Employer. Executive
specifically represents, warrants and confirms that, other than with respect to
Employer’s post-termination obligations under the Separation Agreement: (a) he
has no claims, complaints or actions of any kind filed against Employer with any
court of law, or local, state or federal government or agency (b) he has been
properly paid for all hours worked for Employer, and that all commissions,
bonuses and other compensation due to him have been paid, including his final
payroll for his salary and any other unpaid compensation through the Separation
Date above, which will paid on the next regularly scheduled

 

6



--------------------------------------------------------------------------------

payroll date. Any vested benefits under any of Employer’s Executive benefit
plans are excluded and shall be governed by the terms of the applicable plan
document, award agreements and applicable provisions of the Separation
Agreement. Executive specifically represents, warrants and confirms that he has
not engaged in, and is not aware of, any unlawful conduct in relation to the
business of Employer. If any of these statements are not true, Executive cannot
sign this Agreement and must notify Employer immediately, in writing, of the
statements that are not true. Such notice will not automatically disqualify
Executive from receiving these benefits, but will require Employer review and
consideration.

 

7



--------------------------------------------------------------------------------

3. General Release and Waiver of Claims.

(a) In exchange for the consideration provided in this Agreement, Executive and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively the “Releasors”) irrevocably and
unconditionally fully and forever waive, release and discharge Employer and all
subsidiaries and affiliates of Employer (collectively, the “Employer Group”)
from any and all claims, demands, actions, causes of actions, obligations,
judgments, rights, fees, damages, obligations, liabilities and expenses
(inclusive of attorneys’ fees) of any kind whatsoever, whether known or unknown,
(collectively “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to (i) Executive’s
hire, benefits, employment, termination or separation from employment with
Employer Group, except as otherwise provided herein, and (ii) any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter that existed or arose on or before, and including, the date of his
execution of this Agreement, including, but not limited to (A) any claims under
Title VII of the Civil Rights Act, as amended, the Americans with Disabilities
Act, as amended, the Equal Pay Act, as amended, Employee Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act
of 2002, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the Older Workers’ Benefit Protection Act, the Fair Labor Standards
Act, the National Labor Relations Act, the Fair Credit Reporting Act, the Texas
Commission on Human Rights Act, the Texas Workers’ Compensation Act, any claims
arising under the Texas Labor Code that may be legally waived and released
including the Texas Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code, the Texas Whistleblower Act and amendments to those laws
as well as any claims under local statutes and ordinances that may be legally
waived and released, and/or any other Federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released governing
Executive’s employment with Employer Group or Executive’s rights, or Employer
Group’s obligations, in connection with any of the foregoing; and (B) any tort
and/or contract and quasi-contract claims, including, but not limited to, any
claims of tortious interference with contract, claims for promissory estoppel or
detrimental reliance, claims for wages, bonuses, incentive compensation and
separation allowances or entitlements, wrongful discharge, all claims for fraud,
slander, libel, defamation, disparagement, intentional infliction of emotional
distress, invasion of privacy, non-physical injury, personal injury or sickness
or any other harm, negligence, compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever, and all claims for monetary
recovery, including, without limitation, attorneys’ fees, experts’ fees, medical
fees or expenses, costs and disbursements. However, this general release of
claims excludes and Executive does not waive, release or discharge any (I) right
to file an administrative charge or complaint with the Equal Employment
Opportunity

 

8



--------------------------------------------------------------------------------

Commission, the Texas Workforce Commission Civil Rights Division, or other
administrative agency, although Executive waives any right to monetary relief
related to such a charge; (II) claims under state workers’ compensation or
unemployment laws; (III) indemnification rights Executive has against Employer
Group, and/or any other claims that cannot be waived by law; or (IV) rights or
Claims arising out of the Separation Agreement.

(b) In further consideration of the payments and benefits provided to Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release and discharge Employer Group from any and all Claims,
whether known or unknown, from the beginning of time to the date of Executive’s
execution of this Agreement arising under the Age Discrimination in Employment
Act, including the Older Workers Benefit Protection Act, (“ADEA’’), as amended,
and its implementing regulations.

(c) Nothing contained herein or in the Separation Agreement shall constitute a
waiver of Employer’s obligations set forth in the Separation Agreement (i) to
make COBRA payments for or on behalf of Executive, (ii) to make future retention
payments owed to Executive, to (iii) pay share entitlements owed to Executive or
(iv) to pay Executive $20,000.00 for outplacement services.

4. Knowing and Voluntary Acknowledgement. By signing this Agreement, Executive
hereby acknowledges and confirms that: (i) Executive has read this Agreement in
its entirety and understands all of its terms; (ii) Executive has been advised
of and has availed himself of his right to consult with his attorney prior to
executing this Agreement; (iii) Executive knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release and covenants contained herein;
(iv) Executive is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled; (v) Executive was given at least 21 days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired; (vi) Executive understands that he
has seven days from the date he signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation in accordance with Section 15
below before the end of such seven-day period; (vii) Executive understands that
the release contained in this Section 4 does not apply to rights and claims that
may arise after the date on which Executive signs this Agreement; and
(viii) Executive understands that the waiver and release in this Agreement is
being requested in connection with the cessation of his employment with Employer
Group. This Agreement shall not become effective, until the eighth day after
Executive and Employer execute this Agreement. Such date shall be the Effective
Date of this Agreement. Payments due to Executive hereunder and in the
Separation Agreement shall be made on the Effective Date or as otherwise agreed
hereunder or in the Separation Agreement. In the event of revocation by
Executive as described in clause (vi) above, the Employer shall have the option
of treating this Agreement as null and void in its entirety.

 

9



--------------------------------------------------------------------------------

5. Confidentiality. Executive and Employer agree and covenant that neither party
shall disclose any of the terms of or amounts paid under this Agreement or the
Separation Agreement, or the negotiation hereof and thereof, to any individual
or entity; provided, however, that Executive will not be prohibited from making
disclosures to his attorney, tax advisors and/or immediate family members, or as
may be required by law, and that Company will not be prohibited from making
disclosures as required under securities laws.

6. Remedies. In the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, Executive hereby consents and agrees that
Employer shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damage or other available forms of relief.
Should Executive fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the ADEA release
contained in Section 3(b) within the seven-day revocation period described in
Section 4, Employer may, in addition to any other remedies it may have, reclaim
any amounts paid to Executive under the provisions of this Agreement or the
Separation Agreement or terminate any benefits or payments that are later due
under this Agreement or the Separation Agreement, without waiving the releases
provided herein.

7. Non-Assignment. Neither party may assign this Agreement in whole or in part.
Any purported assignment by either party shall be null and void from the initial
date of the purported assignment.

8. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Each Party hereby irrevocably submits the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement.

9. Entire Agreement. Unless specifically provided herein, this Agreement and the
Separation Agreement contain all the understandings and representations between
Executive and Employer pertaining to the subject matter hereof and supersede all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
Parties mutually agree that this Agreement and the Separation Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of this Agreement or the Employment Agreement.

 

10



--------------------------------------------------------------------------------

10. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and Employer. No waiver by either of the Parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

11. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

12. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

14. Nonadmission. Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of Employer.

 

11



--------------------------------------------------------------------------------

15. Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to Employer shall be sent to
15115 Park Row, Suite 300, Houston, Texas 77084 attention: General Counsel.
Notices and communications to Executive shall be sent to the address Executive
most recently provided to Employer.

16. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A.

17. Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE EMPLOYER FROM ANY AND ALL CLAIMS.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

RIGNET, INC.

 

By:  

/s/ Steven Pickett

  Name: Steven Pickett   Title President & CEO  

/s/ Charles E. Schneider

  Charles E. Schneider

 

13